19-10926-tmd Doc#154 Filed 10/30/19 Entered 10/30/19 13:45:39 Main Document Pg 1 of
                                         9


                     IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE WESTERN DISTRICT OF TEXAS: AUSTIN DIVISION

   In re Orly Genger,
                                                              Chapter 7
                        Debtor.
                                                              Case No. 19-bk-10926-TMD




          CREDITOR KBT’S OPPOSITION TO MOTION TO TRANSFER VENUE

         Kasowitz Benson Torres LLP (“KBT”), a creditor and proposed special counsel to be

  retained by the estate, opposes the motion to transfer filed by Sagi Genger (“Sagi”), dated

  September 12, 2019 (ECF No. 32), which motion was joined by Dalia Genger and various

  entities which are owned and/or controlled by Sagi or Dalia, and respectfully states as follows:

         1.      As disclosed in the Schedules and Statement of Financial Affairs (the

  “Schedules”) filed by the debtor Orly Genger (“Orly” or “Debtor”), KBT is a creditor of

  Debtor’s estate. KBT has represented Ms. Genger in various litigations since 2015, and as of the

  petition date was owed a balance of more than $1.45 million for accrued attorneys’ fees and

  disbursements made on Debtor’s behalf, making it the second-largest unsecured creditor of the

  estate (Sagi’s unsecured claim is the largest).

         2.      KBT, a New York-based national law firm, has offices in multiple cities in the

  United States, including Houston, Texas.

         3.      KBT concurs with and adopts the factual assertions and legal arguments made by

  Debtor in opposing the motions to transfer (ECF No. 153). On the undisputed facts concerning

  Debtor’s residence in Austin and the location of the estate’s sole material asset in this venue,

  venue is proper in this Court. Furthermore, transfer of venue would work an injustice and allow

  Sagi and creditors affiliated or controlled by him to forum shop and to select the venue he prefers
19-10926-tmd Doc#154 Filed 10/30/19 Entered 10/30/19 13:45:39 Main Document Pg 2 of
                                         9


  (New York) to the detriment of Debtor and in derogation of the deference accorded to Debtor’s

  choice of forum in her home State. For those reasons, and others set forth below, transfer of

  venue should be denied.

         4.      In arguing for transfer of venue, Sagi claims that Debtor’s main asset consists of

  two $7.5 million promissory notes that are payable – not to Orly – but to the AG Group (the

  “Notes”). Sagi claims these Notes are “located” in New York. But this argument is invalid for a

  number of reasons.

         5.      First, the Notes are not an asset of Debtor. These Notes are a portion of the

  consideration paid by a group known as the “Trump Group” (no relation to the U.S. President) to

  the “AG Group” under a 2013 settlement agreement (the “Trump Group Settlement”). The AG

  Group, as defined in the settlement agreement, comprises Debtor, her father Arie Genger, David

  Broser, Arnold Broser, and various entities controlled by the Brosers. Pursuant to the Trump

  Group Settlement agreement as amended in 2017, the undersigned, as a KBT partner, serves as

  the holder of the Notes and designated payee as agent for the AG Group. As discussed below,

  Debtor is not entitled to any portion of the approximately $32.3 million paid by the Trump

  Group to the AG Group at the time of the 2013 settlement ($17.257 million paid by the Trump

  Group to Arie Genger and the remaining $15 million not yet paid pursuant to the Notes).

         6.      Second, the “locus” of the Notes is not in any pertinent sense in any given

  jurisdiction. The Trump Group Settlement is governed by Delaware law, not New York law, and

  the Notes are payable to the AG Group, not necessarily in New York, but anywhere, if and when

  they become due. The physical Notes are currently in New York in the possession of the

  undersigned but may be stored anywhere, including in KBT’s Texas office.




                                                  2
19-10926-tmd Doc#154 Filed 10/30/19 Entered 10/30/19 13:45:39 Main Document Pg 3 of
                                         9


         A.       The Notes Are Not a Debtor Asset Located in New York

         7.       The Trump Group Settlement involved a complicated set of competing claims to

  shares of a company called Trans-Resources, Inc. (“TRI”) that all parties agree were intended to

  be allocated three ways: to Arie Genger, and in equal shares to two trusts, one established for

  Orly (the “OG Trust,” which intervened in this bankruptcy as a purported creditor of its own

  beneficiary, the Debtor) and the other for Sagi as part of an estate planning mechanism. The TRI

  shares were held through another entity, TPR Investment Associates, Inc. (“TPR”), which Sagi

  gained control of in 2004 when Dalia Genger and Arie Genger divorced. With TPR under his

  control, Sagi sold certain TRI shares to the Trump Group, and a cascade of litigation ensued,

  including litigation that resulted in the Trump Group Settlement in 2013.

         8.       Pursuant to the terms of the Trump Group Settlement agreement, the Trump

  Group withdrew any claims to the $10.3 million that the Trump Group had paid for the TRI

  shares that were attributable to the OG Trust, which funds were being held in escrow. It

  similarly withdrew all claims it had related to the $7.4 million that it had paid for the TRI shares

  attributable to Arie Genger. Apart from this consideration, the Trump Group paid an additional

  $17.257 million at the time of the settlement in 2013, and issued the two Notes, payable to the

  AG Group, each for $7.5 million which are not yet due to be paid due to certain conditions

  precedent. All of the members of the AG Group, including Debtor, testified that Debtor was not

  entitled to any portion of the $17.257 million settlement payment made in 2013 or the amount to

  be paid pursuant to the Notes. In fact, as Sagi himself demonstrated during post-judgment

  discovery in his federal lawsuit against Orly, Arie Genger received the $17.257 million under the

  settlement; the entirety of this amount is reflected his tax returns for 2013, which Sagi obtained

  in discovery.




                                                   3
19-10926-tmd Doc#154 Filed 10/30/19 Entered 10/30/19 13:45:39 Main Document Pg 4 of
                                         9


         9.      The consideration earmarked for Orly under the Trump Group Settlement was the

  $10.3 million held in escrow and attributable to the “Orly Trust shares” (that is, the TRI shares

  that were originally designated for her through the OG Trust). However, in 2014, the year after

  the Trump Group Settlement, Sagi (acting through TPR) prevailed in separate litigation and TPR

  (then controlled by Sagi) was adjudicated to be the rightful owner of the $10.3 million, defeating

  Orly’s claim to these funds despite the fact that the Trump Group had withdrawn all legal claims

  to this money. TPR Investment Associates, Inc. v. Pedowitz & Meister LLP, No. 13 CIV. 8243

  JFK, 2014 WL 1979932, at *23 (S.D.N.Y. May 15, 2014). Because of this, Orly never

  recovered any proceeds as a result of the 2013 settlement, the Notes or otherwise. In ruling in

  favor of TPR (i.e. Sagi) in 2014, the court described this disposition of proceeds attributable to

  the Orly Trust Shares:

                 Some of the [TRI] shares in dispute have been referred to as the “Orly
                 Trust Shares.” These 1,102.8 shares had been transferred by TPR,
                 which was then controlled by Arie [Orly and Sagi’s father] to the Orly
                 Genger 1993 Trust (the “Orly Trust”) as part of Arie and Dalia’s 2004
                 divorce settlement. Once the Trump Group learned of this and other
                 transfers in 2008, it objected on the grounds that the transfers were
                 prohibited by the March 31, 2001 Stockholders Agreement between
                 [TRI], TPR and members of the Trump Group. . . .

                 To cover its bases, the Trump Group separately entered into an
                 agreement with TPR (by then under Sagi’s control), which gave the
                 Trump Group an option to purchase the Orly Trust Shares should a
                 court determine that the 2004 transfers were void. . . .

                 [Eventually,] the Trump Group exercised its option to purchase the
                 Orly Trust Shares from TPR for about $10.3 million. All of the parties
                 agreed that this amount, the Proceeds, should be held in escrow while
                 the Delaware appeal continued. Accordingly, the Proceeds were held
                 in escrow by Pedowitz & Meister LLP . . . pursuant to an agreement
                 between Orly, Dalia, TPR [i.e. Sagi], and the Trump Group.

                 . . . As part of a stipulation dismissing the action in Delaware Chancery
                 Court, the parties to that action – TPR/Sagi, the Trump Group, and
                 Dalia, but not Arie or Orly – agreed that the Trump Group is the



                                                   4
19-10926-tmd Doc#154 Filed 10/30/19 Entered 10/30/19 13:45:39 Main Document Pg 5 of
                                         9


                 rightful owner of the Orly Trust Shares. . . . Additionally, Orly and the
                 Trump Group have settled their claims against each other. Pursuant to
                 that settlement Orly acknowledged that the Trump Group is the record
                 and beneficial owner of the Orly Trust Shares. At long last the dispute
                 regarding ownership of the Orly Trust Shares is over.

  TPR Investment Associates, 2014 WL 1979932, at *1-2. Id. at *8 (“P & M is directed to release

  the [$10.3 MM in] Proceeds, together with any interest thereon, to TPR”).

         10.     The point is that Orly never received any money from the 2013 settlement. That

  is a hard fact. Sagi nonetheless refuses to accept it. Instead, he cites a decision in which the

  federal court held that Orly sufficiently “monetized” her interest in the TRI shares to constitute

  consideration for a 2004 letter and indemnification agreement between Sagi and Orly related to

  those shares. But, as was clarified on appeal, that holding only means that Orly received “more

  than a peppercorn.” Genger v. Genger, 663 F. App’x 44, 49 (2d Cir. 2016) (the transaction

  involving “her shares would confer upon her more than a peppercorn, which is all we need to

  conclude (and all we do conclude) as to the extent of any benefit she received”). That decision

  and the subsequent decision allowing Sagi to enforce his letter agreement against his sister for

  millions of dollars says nothing about whether Orly ever received or is entitled to receive any

  funds paid out by the Trump Group under the 2013 settlement. That issue was never litigated in

  those courts and no court ever heard any evidence that Orly received more than a peppercorn –

  yet another fact that, although Sagi argues otherwise, is evident from the decisions themselves.

  See id. and Genger v. Genger, 771 F. App’x 99 (2d Cir. 2019).

         B.      No New York Action Justifies Venue in New York

         11.     Despite being debunked on the grounds outlined above, Sagi has tried to press his

  fraudulent conveyance conspiracy through third-party proxies in actions he has caused to be filed

  in New York, the pendency of which he claims is sufficient reason for this Court to transfer the




                                                    5
19-10926-tmd Doc#154 Filed 10/30/19 Entered 10/30/19 13:45:39 Main Document Pg 6 of
                                         9


  bankruptcy to that jurisdiction, where venue would not be proper in any event pursuant to 28

  U.S.C. § 1408. In one of the eight cases, the purported claim of fraudulent conveyance is no

  more; Sagi’s procedurally improper motion seeking a ruling on his fraudulent conveyance theory

  was denied by the New York court earlier this week. See Genger v. Genger, S.D.N.Y. Case No.

  17-cv-8181, ECF No. 230 (Order dated Oct. 28, 2019).1

          12.      Debtor is party to only two of the remaining seven New York cases Sagi cites in

  his motion. The Chapter 7 trustee recently removed those cases to federal court from the New

  York Surrogate’s Court, and motions to transfer those cases to this Court are pending. Debtor is

  not party to and has nothing to do with the rest of the actions cited by Sagi, none of which has

  any relevance to the venue of this bankruptcy proceeding. Moreover, these other cases were all

  orchestrated and are controlled by Sagi and Dalia, as demonstrated by an “Inter-Creditor

  Agreement” dated June 16, 2019 signed by Sagi, his counsel John Dellaportas, and the other

  purported plaintiffs in those actions, which shows that Sagi is in league with individuals and

  entities that claim the $32.3 million portion of the 2013 Trump Group Settlement belongs solely

  to the OG Trust – and not to Orly. In that document, Sagi and his proxies advance a theory

  directly at odds with his position on his motion to transfer venue: Contrary to what he says on

  this motion, in the unrelated New York actions coordinated by Sagi, he and his proxies claim that

  no portion of that $32.3 million is an asset of Debtor or her bankruptcy estate. A copy of that

  agreement is attached hereto as Exhibit 1.




  1
    Sagi also moved for sanctions against KBT in that New York case. Yesterday the New York court similarly
  denied that motion. Genger, Case No. 17-cv-8181, ECF No. 231 (Order dated Oct. 29, 2019).


                                                        6
19-10926-tmd Doc#154 Filed 10/30/19 Entered 10/30/19 13:45:39 Main Document Pg 7 of
                                         9


                                        CONCLUSION

        For the foregoing reasons, KBT submits that the motions to transfer should be denied.


  Dated: October 30, 2019
                                               Respectfully submitted,

                                               Kasowitz Benson Torres LLP

                                               /s/ Michael Paul Bowen
                                               Michael Paul Bowen (admitted pro hac vice)
                                               1633 Broadway
                                               New York, New York 10019
                                               mbowen@kasowitz.com
                                               Tel.: 212-506-1700
                                               Fax: 212-506-1800




                                                7
19-10926-tmd Doc#154 Filed 10/30/19 Entered 10/30/19 13:45:39 Main Document Pg 8 of
                                         9



                                   CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing document, with exhibit, has

  been served upon those parties receiving the Court’s ECF email notification and on the parties

  listed on the attached service list by depositing the same in the U.S. First Class Mail on this 30th

  day of October, 2019.



                                                        /s/ Michael Paul Bowen
                                                          Michael Paul Bowen
19-10926-tmd Doc#154 Filed 10/30/19 Entered 10/30/19 13:45:39 Main Document Pg 9 of
                                         9


                                       SERVICE LIST


  Orly Genger                                  Sagi Genger
  210 Lavaca St., Unit 1903                    c/o John Dellaportas
  Austin, TX 78701-4582                        Emmet Marvin & Martin LLP
                                               120 Broadway, 32nd Floor
  Arie Genger                                  New York, NY 10271-3291
  17001 Collins Ave.
  Apt. 2805                                    Ziechner Ellman & Krause LLP
  Sunny Isles, FL 33160                        1211 Avenue of the Americas
                                               40th Floor
  D&K GP LLC                                   New York, NY 10036-6149
  c/o Ira Tokayer, Esq.                        Ron Satija, Trustee
  420 Lexington Ave.                           P.O. Box 660208
  New York, NY 10170                           Austin, TX 78766-7208

  Dalia Genger                                 Raymond Battaglia
  200 E. 65th St. 32w                          66 Granburg Circle
  New York, NY 10021                           San Antonio, TX 78218-3010

  Markel Surety                                Deborah D. Williamson
  c/o Suretec Insurance Company                Danielle N. Rushing
  5555 Garden Grove Blvd., Suite 275           Dykema Gossett PLLC
  Westminster, CT 92687                        112 East Pecan Street, Suite 1800
                                               San Antonio, TX 78205
  Orly Genger 1993 Trust
  c/o Michael Oldner                           Aaron M. Kaufman
  86 Pleasant Valley Dr., #16                  Dykema Gossett PLLC
  Little Rock, AK 72227                        Comerica Bank Tower
                                               1717 Main Street, Suite 4200
  TPR Investment Associates Inc.               Dallas, TX 75201
  c/o John Dellaportas
  Emmet, Marvin & Martin, LLP                  Ryan B. DeLaune
  120 Broadway, 32nd Floor                     Clark Hill Strasburger
  New York, NY 10271                           901 Main Street, Suite 6000
                                               Dallas, TX 75202
  Internal Revenue Service
  Centralized Insolvency Operations            Sabrina L. Streusand
  PO Box 7346                                  Streusand, Landon, Ozburn & Lemmon, LLP
  Philadelphia, PA 19101-7346                  1801 S. MoPac Expressway, Suite 320
                                               Austin, TX 78746
  US Trustee
  903 San Jacinto, Ste. 230                    Jay H. Ong, Esq.
  Austin, TX 87701-2450                        Munsch Hardt Kopf & Harr, P.C.
                                               303 Colorado Street, Suite 2600
  Eric Herschmann                              Austin, TX 78701
  210 Lavaca St., Unit 1903
  Austin, TX 78701-4582
